Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozlov et al. (U.S. PGPUB 20180130245).
With respect to claim 1, Kozlov et al. disclose a computerized system (paragraph 115, Referring to FIG. 13, a schematic diagram is shown of an example of a computer system 1300), the system comprising: one or more processors; and computer storage memory having computer-executable instructions (paragraph 116, The system 1300 includes a processor 1310, a memory 1320, a storage device 1330) stored thereon which, when executed by the one or more processors, implement a method comprising:
deriving a volumetric mesh, the volumetric mesh indicates an interior volume of a multi-dimensional object at a first time frame (paragraph 59, In order to create the finite element volumetric mesh X0 (the neutral volume), the blendvolume generation engine 332 tetrahedralizes the neutral shape S0, filling the space between the outer surface and the bone meshes), the volumetric mesh including a plurality of local patches (paragraph 59, The resulting volumetric mesh X0 includes a plurality of tetrahedron (also referred to as “blend elements”) that can be manipulated to define a volumetric structure);
extracting one or more features associated with a first local patch of the plurality of local patches, the first local patch includes a plurality of vertices, each vertex of the plurality of vertices connected to at least one edge that at least partially forms the first local patch, the plurality of vertices includes a first vertex at a first position (paragraph 52, FIG. 5B illustrates a cross-sectional view of a corresponding tetrahedral volumetric mesh 500B passing through a mouth cavity, paragraph 62, A node of the volumetric mesh can include a node (or point) where two or more tetrahedrons (or “blend elements”) connect. For example, a node may define a vertex of a blend element. A node can be used to discretely sample or represent a continuous object), the one or more features include at least one of: primary motion data (paragraph 52, The volumetric mesh is part of the blendvolumes rig. As noted previously, the blendvolumes rig adds physical simulation to traditional blendshape rigs, by enriching them with a simple volumetric tissue structure. The blendvolumes rig can be used to add, for example, secondary effects caused by head motion to a blendshape animation), a material property (paragraph 41, in order to achieve natural dynamics in the presence of head motion or other forces, the systems and methods allow per-pose material parameters to be defined or determined for the simulation mesh), and constraint data (paragraph 62, To obtain the final inversion-free expression configuration, these inner boundary nodes are projected to the closest surface point on the bone meshes (e.g., the skull and jawbone meshes), and then a second static solve with these additional constraints is performed using equation (4));
based on the one or more features, estimating that the first vertex will change from the first position to a second position, the second position being at least partially indicative of secondary motion associated with the first local patch (paragraph 48, systems and techniques described herein enhance blendshape animations with physical effects, such as secondary motion caused by dynamics, paragraph 73, the mass of every tetrahedron (or “blend element”) can be computed (e.g., by computing density*volume) and distributed to its four vertices (a technique called mass lumping). In general, the simulation engine 440 will determine how an object (e.g., the volumetric mesh) can move over time by doing a physical simulation. In order to do this, the model simulation engine 440 will compute the velocities of every point of the object (the nodes of the volume)); and
generating a visual rendering that represents the multi-dimensional object at a second time frame subsequent to the first time frame (paragraph 82, The rest shape is implicitly updated for the current time step at step 8. For example, at step 8, blendvolumes are determined for the volumetric mesh Xn using equation 1 above).
With respect to claim 3, Kozlov et al. disclose the system of claim 1, wherein the primary motion data indicates at least one of: acceleration data associated with the first local patch (paragraph 73, where M is the mass matrix and the term “a” collects all nodal accelerations), displacement data associated with the first local patch (paragraph 54, The blendvolumes basis Bx encodes the nodal displacements relative to X0), and velocity data associated with the first local patch (paragraph 74, the nodal velocities at the next time step (or current time step if p is previous) are expressed).
	With respect to claim 4, Kozlov et al. disclose the system of claim 1, wherein the material property includes at least one of: stiffness values (paragraph 49, a material parameter can define a stiffness of a blend shape) and mass values associated with the first local patch (paragraph 93, To set the material parameters, a mass density (e.g., of 1100 kg/m3) can be used).
	With respect to claim 5, Kozlov et al. disclose the system of claim 1, wherein the constraint data indicates whether the first patch is subject to secondary motion or primary motion (paragraph 41, Adapting the rest state of the volumetric mesh of an object ensures that, in the absence of external forces (e.g., head motion, gravity, external physical movement of the object, or other external forces), the equilibrium states of the simulation coincide with the artist-defined blendshape poses, paragraph 42, the methods and systems described herein enrich facial blendshape rigs with physical effects such as secondary motion. As a result, dynamic motion is only added when commanded by external forces or head motion, but in the absence of such effects, the output will correspond to the input animation).
With respect to claim 7, Kozlov et al. disclose the system of claim 1, wherein at least one of the material property and the constraint data is user-defined (paragraph 43, Also as noted above and because activated muscles stiffen the soft tissue, the systems and methods described herein introduce expression-dependent, spatially-varying “blend materials” by defining material properties for different expressions. In some examples, the system can enable artist control over the blend materials through an intuitive paint interface).
	With respect to claim 8, Kozlov et al. disclose the system of claim 1, the method further comprising generating, in response to the estimating, a surface mesh, the surface mesh indicating a surface of the multi-dimensional object (paragraph 54, For physical simulation, the neutral shape (or surface shape) S0 can be augmented with a volumetric mesh X0 that represents the soft tissue underneath the surface shape). The surface shape corresponds to a surface mesh indicating the surface of the multi-dimensional object.
With respect to claim 9, Kozlov et al. disclose the system of claim 1, the method further comprising: extracting a second set of features associated with a second local patch of the plurality of local patches, the second local patch including a second vertex at a third position (paragraph 52, FIG. 5A illustrates a neutral shape 500A with an embedded skull bone mesh 502 and an embedded jaw bone mesh 504);
based at least in part on the second set of features, estimating that the second vertex will change from the third position to a fourth position, the fourth position being at least partially indicative of more secondary motion associated with the second local patch, and wherein the generating of the visual rendering is further based on the estimating that the second vertex will change from the third position to the fourth position (paragraph 48, systems and techniques described herein enhance blendshape animations with physical effects, such as secondary motion caused by dynamics, paragraph 73, the mass of every tetrahedron (or “blend element”) can be computed (e.g., by computing density*volume) and distributed to its four vertices (a technique called mass lumping). In general, the simulation engine 440 will determine how an object (e.g., the volumetric mesh) can move over time by doing a physical simulation. In order to do this, the model simulation engine 440 will compute the velocities of every point of the object (the nodes of the volume), as applied to the second local patch);
With respect to claim 10, Kozlov et al. disclose the system of claim 1, wherein the volumetric mesh is a tetrahedral mesh (paragraph 52, The resulting volumetric mesh X0 includes a plurality of tetrahedron (also referred to as “blend elements”)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et al. (U.S. PGPUB 20180130245) in view of Carter et al. (U.S. PGPUB 20080036770).
	With respect to claim 2, Kozlov et al. disclose the system of claim 1. However, Kozlov et al. do not expressly disclose the plurality of vertices includes a center vertex and a set of neighbor vertices that surround the center vertex, and wherein the first vertex is the center vertex.
	Carter et al., who also deal with modeling objects, disclose a method wherein the plurality of vertices includes a center vertex and a set of neighbor vertices that surround the center vertex, and wherein the first vertex is the center vertex (paragraph 23, FIG. 1 is a triangle mesh representing a dolphin, wherein the triangle mesh has several tristrips. Referring to FIG. 1, a dolphin 100 is made-up of several primitives that can take the shape of triangle fans (trifans) 105 or triangle strips (tristrips) 110. In the trifan primitive, a new triangle is defined by a new vertex, the previous vertex and the first (or center) vertex that is common to all triangles in the "fan.").
	Kozlov et al. and Carter et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the plurality of vertices includes a center vertex and a set of neighbor vertices that surround the center vertex, and wherein the first vertex is the center vertex, as taught by Carter et al., to the Kozlov et al. system, because this not only removes the number of redundant vertices but also reduces the array size to take advantage of graphics libraries and GPUs for faster rendering (paragraph 5 of Carter et al.).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et al. (U.S. PGPUB 20180130245) in view of Wang et al. (U.S. PGPUB 20220114799).
	With respect to claim 6, Kozlov et al. disclose the system of claim 1. However, Kozlov et al. do not expressly disclose the estimating is further based on using a deep neural network machine learning model that is trained using objects representing three-dimensional shapes, the three-dimensional shapes including at least one of: a sphere and a cube.
	Wang et al., who also deal with modeling objects, disclose a method wherein the estimating is further based on using a deep neural network machine learning model that is trained using objects representing three-dimensional shapes, the three-dimensional shapes including at least one of: a sphere and a cube (paragraph 137, At S701, three-dimensional position information prediction processing is performed on a second object in a second image by utilizing a to-be-trained neural network to obtain second sphere position information of each second sphere of multiple second spheres representing different parts of the second object in a camera coordinate system).
	Kozlov et al. and Wang et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the estimating is further based on using a deep neural network machine learning model that is trained using objects representing three-dimensional shapes, the three-dimensional shapes including at least one of: a sphere and a cube, as taught by Wang et al., to the Kozlov et al. system, because the to-be-optimized neural network is updated based on the gradient information to obtain the optimized neural network, such that the optimized neural network has higher accuracy in the prediction of the three-dimensional position information (paragraph 24 of Wang et al.).

Claim(s) 11-12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et al. (U.S. PGPUB 20180130245) in view of Casas Guix et al. (U.S. PGPUB 20210035347).
	With respect to claim 11, Kozlov et al. disclose a method comprising:
deriving a mesh, the mesh indicates an interior volume of an object at a first time frame, the mesh including a plurality of local patches (paragraph 49, a finite-element volumetric mesh is generated that models the layer of tissue beneath the skin surface, paragraph 52, FIG. 5B illustrates a cross-sectional view of a corresponding tetrahedral volumetric mesh 500B passing through a mouth cavity); and
in response to the deriving of mesh, extracting one or more features associated with a first local patch of the plurality of local patches (paragraph 52, The volumetric mesh is part of the blendvolumes rig. As noted previously, the blendvolumes rig adds physical simulation to traditional blendshape rigs, by enriching them with a simple volumetric tissue structure. The blendvolumes rig can be used to add, for example, secondary effects caused by head motion to a blendshape animation, paragraph 56, The material properties of shapes can also be modeled by introducing blend materials to account for the effect of changing material properties as expressions change (e.g., a contracting muscle becomes stiffer)). However, Kozlov et al. do not expressly disclose generating, via a deep neural network machine learning model, an estimate indicative of secondary motion associated with the first local patch based on the one or more features.
Casas Guix et al., who also deal with modeling objects, disclose a method for generating, via a deep neural network machine learning model, an estimate indicative of secondary motion associated with the first local patch based on the one or more features (paragraph 31, A neural network-based solution for real-time nonlinear soft-tissue regression is provided to enrich skinned 3D animated sequences. The neural network is trained to predict 3D offsets from joint angle velocities and accelerations, as well as earlier dynamic components). 
Kozlov et al. and Casas Guix et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of generating, via a deep neural network machine learning model, an estimate indicative of secondary motion associated with the first local patch based on the one or more features, as taught by Casas Guix et al., to the Kozlov et al. system, because the soft-tissue deformations are automatically learned with a neural network trained purely from observations and can, for example, be produced in real-time applications without significant lag or delay (paragraph 36 of Casas Guix et al.).
	With respect to claim 12, Kozlov et al. as modified by Casas Guix et al. disclose the method of claim 11, wherein the estimate includes estimating a movement parameter of one or more vertices of the first local patch (Kozlov et al.: paragraph 62, A node of the volumetric mesh can include a node (or point) where two or more tetrahedrons (or “blend elements”) connect. For example, a node may define a vertex of a blend element. A node can be used to discretely sample or represent a continuous object), and wherein the movement parameter includes at least one of: a position of the one or more vertices (Kozlov et al.: paragraph 54, The blendvolumes basis Bx encodes the nodal displacements relative to X0), an acceleration of the one or more vertices (Kozlov et al.: paragraph 73, where M is the mass matrix and the term “a” collects all nodal accelerations), and a velocity of the one or more vertices (Kozlov et al.: paragraph 74, the nodal velocities at the next time step (or current time step if p is previous) are expressed).
	With respect to claim 14, Kozlov et al. as modified by Casas Guix et al. disclose the method of claim 11, wherein the one or more features includes primary motion data that indicates at least one of: acceleration data associated with the first local patch (Kozlov et al.: paragraph 73, where M is the mass matrix and the term “a” collects all nodal accelerations), displacement data associated with the first local patch (Kozlov et al.: paragraph 54, The blendvolumes basis Bx encodes the nodal displacements relative to X0), and velocity data associated with the first local patch (Kozlov et al.: paragraph 74, the nodal velocities at the next time step (or current time step if p is previous) are expressed).
	With respect to claim 15, Kozlov et al. as modified by Casas Guix et al. disclose the method of claim 11, wherein the one or more features includes one or more material properties that include at least one of: stiffness values and mass values associated with the first local patch (Kozlov et al.: paragraph 49, a material parameter can define a stiffness of a blend shape, Kozlov et al.: paragraph 93, To set the material parameters, a mass density (e.g., of 1100 kg/m3) can be used).
With respect to claim 16, Kozlov et al. as modified by Casas Guix et al. disclose the method of claim 11, wherein the one or more features includes constraint data that indicates whether the first patch is subject to motion (Kozlov et al.: paragraph 41, Adapting the rest state of the volumetric mesh of an object ensures that, in the absence of external forces (e.g., head motion, gravity, external physical movement of the object, or other external forces), the equilibrium states of the simulation coincide with the artist-defined blendshape poses, paragraph 42, the methods and systems described herein enrich facial blendshape rigs with physical effects such as secondary motion. As a result, dynamic motion is only added when commanded by external forces or head motion, but in the absence of such effects, the output will correspond to the input animation).
	With respect to claim 18, Kozlov et al. as modified by Casas Guix et al. disclose the method of claim 11, the method further comprising generating, in response to the generating of an estimate, a surface mesh, the surface mesh indicates a surface of the multi-dimensional object (Kozlov et al.: paragraph 54, For physical simulation, the neutral shape (or surface shape) S0 can be augmented with a volumetric mesh X0 that represents the soft tissue underneath the surface shape). The surface shape corresponds to a surface mesh indicating the surface of the multi-dimensional object.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et al. (U.S. PGPUB 20180130245) in view of Casas Guix et al. (U.S. PGPUB 20210035347) and further in view of Carter et al. (U.S. PGPUB 20080036770).
With respect to claim 13, Kozlov et al. as modified by Casas Guix et al. and Carter et al. disclose the method of claim 11, wherein the first local patch includes a plurality of vertices that include a center vertex and a set of neighbor vertices that surround the center vertex (Carter et al.: paragraph 23, FIG. 1 is a triangle mesh representing a dolphin, wherein the triangle mesh has several tristrips. Referring to FIG. 1, a dolphin 100 is made-up of several primitives that can take the shape of triangle fans (trifans) 105 or triangle strips (tristrips) 110. In the trifan primitive, a new triangle is defined by a new vertex, the previous vertex and the first (or center) vertex that is common to all triangles in the "fan.").

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et al. (U.S. PGPUB 20180130245) in view of Casas Guix et al. (U.S. PGPUB 20210035347) and further in view of Wang et al. (U.S. PGPUB 20220114799).
	With respect to claim 17, Kozlov et al. as modified by Casas Guix et al. and Wang et al. disclose the method of claim 11, wherein the generating of the estimate is further based on using a deep neural network machine learning model that is trained using objects representing three-dimensional shapes (Wang et al.: paragraph 137, At S701, three-dimensional position information prediction processing is performed on a second object in a second image by utilizing a to-be-trained neural network to obtain second sphere position information of each second sphere of multiple second spheres representing different parts of the second object in a camera coordinate system).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et al. (U.S. PGPUB 20180130245) in view of Beeler et al. (U.S. PGPUB 20170091994).
	With respect to claim 19, Kozlov et al. disclose a computerized system (paragraph 115, Referring to FIG. 13, a schematic diagram is shown of an example of a computer system 1300) comprising: a neighbor vertex processing means for extracting a first feature of a first vertex (paragraph 52, The volumetric mesh is part of the blendvolumes rig. As noted previously, the blendvolumes rig adds physical simulation to traditional blendshape rigs, by enriching them with a simple volumetric tissue structure. The blendvolumes rig can be used to add, for example, secondary effects caused by head motion to a blendshape animation, paragraph 56, The material properties of shapes can also be modeled by introducing blend materials to account for the effect of changing material properties as expressions change (e.g., a contracting muscle becomes stiffer)), the first vertex being included in a first local patch, the first vertex at least partially defining a boundary of the first local patch (paragraph 62, A node of the volumetric mesh can include a node (or point) where two or more tetrahedrons (or “blend elements”) connect. For example, a node may define a vertex of a blend element. A node can be used to discretely sample or represent a continuous object). However, Kozlov et al. do not expressly disclose a central vertex processing means for extracting a second feature of a second vertex, the second vertex being a central vertex of the first local patch; and a patch concatenation means for estimating that the second vertex will change from a first position to a second position based on the first feature and the second feature, the second position being at least partially indicative of secondary motion associated with the first local patch.
	Beeler et al., who also deal with modeling objects, disclose a method for including a central vertex processing means for extracting a second feature of a second vertex (paragraph 77, As illustrated in FIG. 3A, a point xv at the center of a patch is related to the underlying bone through a skin thickness constraint dvk for each shape of the subspace), the second vertex being a central vertex of the first local patch (paragraph 77, As illustrated in FIG. 3A, a point xv at the center of a patch); and
a patch concatenation means for estimating that the second vertex will change from a first position to a second position based on the first feature and the second feature, the second position being at least partially indicative of secondary motion associated with the first local patch (paragraph 77, As shown in FIG. 3C, the technique is repeated for all shapes in the subspace to compute skin thicknesses dvk for the patch, paragraph 131, extreme skin deformations that occur from external forces (such as blowing wind) and secondary motion are captured).
Kozlov et al. and Beeler et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including a central vertex processing means for extracting a second feature of a second vertex, the second vertex being a central vertex of the first local patch; and a patch concatenation means for estimating that the second vertex will change from a first position to a second position based on the first feature and the second feature, the second position being at least partially indicative of secondary motion associated with the first local patch, as taught by Beeler et al., to the Kozlov et al. system, because the proposed combination with anatomical constraints renders it extremely robust and allows recovery of shapes at very high accuracy (paragraph 144 of Beeler et al.).
	With respect to claim 20, Kozlov et al. as modified by Beeler et al. disclose the system of claim 19, wherein the first feature and the second feature include at least one of: primary motion data (Kozlov et al.: paragraph 52, The volumetric mesh is part of the blendvolumes rig. As noted previously, the blendvolumes rig adds physical simulation to traditional blendshape rigs, by enriching them with a simple volumetric tissue structure. The blendvolumes rig can be used to add, for example, secondary effects caused by head motion to a blendshape animation), material properties data (Kozlov et al.: paragraph 41, in order to achieve natural dynamics in the presence of head motion or other forces, the systems and methods allow per-pose material parameters to be defined or determined for the simulation mesh), and constraint data for a respective vertex (Kozlov et al.: paragraph 62, To obtain the final inversion-free expression configuration, these inner boundary nodes are projected to the closest surface point on the bone meshes (e.g., the skull and jawbone meshes), and then a second static solve with these additional constraints is performed using equation (4), Beeler et al.: paragraph 77, As illustrated in FIG. 3A, a point xv at the center of a patch is related to the underlying bone through a skin thickness constraint dvk for each shape of the subspace).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20140267252 to Hutchinson et al. for a method of calculating primary and secondary movements of mesh vertices
U.S. PGPUB 20100033488 to Zhou et al. for a method of forming a deformable object accounting for secondary motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
10/22/22